19-10971-smb           Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25 Main Document
                                                Pg 1 of 28
                              Hearing Date: July 16, 2019 at 10:00 a.m. (Prevailing Eastern Time)
                           Objection Deadline: July 9, 2019 at 4:00 p.m. (Prevailing Eastern Time)


 Steven J. Reisman, Esq.                                         Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.                                           KATTEN MUCHIN ROSENMAN LLP
 Jerry L. Hall, Esq. (admitted pro hac vice)                     525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                      Chicago, IL 60661
 575 Madison Avenue                                              Telephone:        (312) 902-5455
 New York, NY 10022                                              Facsimile:        (312) 902-1061
 Telephone:        (212) 940-8800                                peter.siddiqui@kattenlaw.com
 Facsimile:        (212) 940-8876
 sreisman@kattenlaw.com
 cindi.giglio@kattenlaw.com
 jerry.hall@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971(SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

          NOTICE OF HEARING ON DEBTORS’ MOTION FOR AN ORDER (I)
     ESTABLISHING DEADLINE TO FILE CERTAIN ADMINISTRATIVE CLAIMS AND
       PROCEDURES RELATING THERETO AND (II) APPROVING THE FORM AND
                       MANNER OF NOTICE THEREOF

              PLEASE TAKE NOTICE that on July 2, 2019, the above-captioned debtors and debtors

 in possession (collectively, the “Debtors”) filed Debtors’ Motion for an Order (I) Establishing

 Deadline to File Certain Administrative Claims and Procedures Relating Thereto and (II)

 Approving the Form and Manner of Notice Thereof (the “Motion”). A hearing (the “Hearing”) on

 the Motion will be held before the Honorable Stuart M. Bernstein, United States Bankruptcy Judge,



 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, Fifth Floor, New York, NY 10016.
19-10971-smb       Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25            Main Document
                                            Pg 2 of 28


 United States Bankruptcy Court for the Southern District of New York, at the United States

 Bankruptcy Court for the Southern District of New York, One Bowling Green, New York, NY

 10004-1408 on July 16 , 2019 at 10:00 a.m. (prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that any responses or objections (each,

 an “Objection”) to the Motion and the relief requested therein shall be in writing, shall conform to

 the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District

 of New York, and the Order Establishing Certain Notice, Case Management, and Administrative

 Procedures (the “Case Management Order”) [Docket No. 103], shall set forth the basis for the

 Objection and the specific grounds therefore, and shall be filed with the Court electronically in

 accordance with General Order M-399 by registered users of the Court’s case filing system (the

 User’s     Manual    for    the    Electronic   Case   Filing    System     can    be   found     at

 http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

 directly to chambers pursuant to Local Bankruptcy Rule 9070-1 and served so as to be actually

 received no later than July 9, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Objection

 Deadline”), upon the parties on the Master Service List (as defined in the Case Management

 Order), including the following:

          a. Counsel to Debtors, Katten Muchin Rosenman LLP, 575 Madison Avenue, New York,

             NY 10022-2585, Attn.: Steven J. Reisman, Esq., Cindi M. Giglio, Esq., and Jerry L.

             Hall, Esq., and Katten Muchin Rosenman LLP, 525 West Monroe St., Chicago, IL

             60661-3693, Attn.: Peter A. Siddiqui, Esq.;

          b. The Office of The United States Trustee, U.S. Federal Office Building, 201 Varick

             Street, Suite 1006, New York, New York 10014, Attn.: Richard Morrissey, Esq.;




                                                  2
19-10971-smb      Doc 294      Filed 07/02/19 Entered 07/02/19 14:23:25          Main Document
                                            Pg 3 of 28


        a. Counsel to the official committee of unsecured creditors appointed in these chapter 11

            cases (the “Committee”), Cooley LLP, 55 Hudson Yards, New York, NY 10001, Attn:

            Seth Van Aalten, Esq.; Michael Klein, Esq.; Robert Winning, Esq.; and Lauren

            Reichardt, Esq.;

        b. counsel to the agents under Debtors’ prepetition financing agreements;

        c. counsel to Debtors’ equity sponsor;

        d. holders of the 50 largest unsecured claims against Debtors (on a consolidated basis);

        e. the United States Attorney’s Office for the Southern District of New York;

        f. the Internal Revenue Service;

        g. the office of the Attorney General for the State of New York;

        h. the Securities and Exchange Commission; and

        i. any party that has requested notice pursuant to Bankruptcy Rule 2002.

        PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

 with respect to the Motion, Debtors shall, on or after the Objection Deadline, submit to the Court

 an order substantially in the form annexed as Exhibit A to the Motion, which order the Court may

 enter with no further notice or opportunity to be heard.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

 thereafter from time to time without further notice other than an announcement of the adjourned

 date or dates at the Hearing. Debtors will file an agenda before the Hearing, which may modify

 or supplement the Motion to be heard at the Hearing.



                           [Remainder of Page Intentionally Left Blank]




                                                  3
19-10971-smb      Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25              Main Document
                                           Pg 4 of 28


        PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

 of charge by visiting the website of Stretto at https://cases.stretto.com/sizmek. You may also

 obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

 accordance with the procedures and fees set forth therein.



 Dated: July 2, 2019                  /s/ Steven J. Reisman
 New York, NY                         KATTEN MUCHIN ROSENMAN LLP
                                      Steven J. Reisman, Esq.
                                      Cindi M. Giglio, Esq.
                                      Jerry L. Hall, Esq. (admitted pro hac vice)
                                      575 Madison Avenue
                                      New York, NY 10022-2585
                                      Telephone: (212) 940-8800
                                      Facsimile: (212) 940-8876
                                      Email:       sreisman@kattenlaw.com
                                                    cindi.giglio@kattenlaw.com
                                                   jerry.hall@kattenlaw.com

                                      -and-

                                      Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                      KATTEN MUCHIN ROSENMAN LLP
                                      525 W. Monroe Street
                                      Chicago, IL 60661-3693
                                      Telephone: (312) 902-5455
                                      Email:      peter.siddiqui@kattenlaw.com

                                      Counsel to Debtors and Debtors-in-Possession




                                                 4
19-10971-smb           Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25 Main Document
                                                Pg 5 of 28
                              Hearing Date: July 16, 2019 at 10:00 a.m. (Prevailing Eastern Time)
                           Objection Deadline: July 9, 2019 at 4:00 p.m. (Prevailing Eastern Time)

 Steven J. Reisman, Esq.                                           Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)                       KATTEN MUCHIN ROSENMAN LLP
 Cindi M. Giglio, Esq.                                             525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                        Chicago, IL 60661
 575 Madison Avenue                                                Telephone:      (312) 902-5455
 New York, NY 10022                                                Facsimile:      (312) 902-1061
 Telephone:       (212) 940-8800                                   peter.siddiqui@kattenlaw.com
 Facsimile:       (212) 940-8876
 sreisman@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971 (SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

  DEBTORS’ MOTION FOR AN ORDER (I) ESTABLISHING DEADLINE TO FILE
 CERTAIN ADMINISTRATIVE CLAIMS AND PROCEDURES RELATING THERETO
    AND (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

                     The above-captioned debtors and debtors in possession (collectively, “Debtors”)

 hereby move (the “Motion”) this Court for entry of an order substantially in the form attached

 hereto as Exhibit A (the “Proposed Order”), under sections 105, 502, and 503 of title 11 of the

 United States Code (the “Bankruptcy Code”), and Rules 2002, 3003(c)(3), and 9007 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) establishing deadlines for creditors

 to file certain administrative claims, (ii) approving the form and manner for submitting such claims



 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106); X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb          Doc 294   Filed 07/02/19 Entered 07/02/19 14:23:25             Main Document
                                             Pg 6 of 28


 and, and (iii) approving notice thereof. In support of the Motion, Debtors, by and through their

 undersigned counsel, respectfully represent:

                                  JURISDICTION AND VENUE

                 1.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated February 1, 2012. Debtors confirm their consent, pursuant to

 Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with this Application

 to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

 final orders or judgments in connection herewith consistent with Article III of the United States

 Constitution.

                 2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.      This is a core proceeding under 28 U.S.C. § 157(b).

                 4.      The legal predicates for the relief requested herein are sections 105, 502 and

 503 of the Bankruptcy Code, Bankruptcy Rules 2002. 3003(c)(3), and 9007, and Rule 3003-1 of

 the Local Rules of the United States Bankruptcy Court for the Southern District of New York (the

 “Local Rules”)

                                          BACKGROUND

        A.       The Chapter 11 Cases

                 5.      Sizmek Inc., together with its Debtor and non-Debtor affiliates, is a leading

 online advertising campaign management and distribution platform for advertisers, media

 agencies, and publishers. Debtors and their non-Debtor affiliates, who, as of March 29, 2019 (the

 “Petition Date”) had approximately 1,114 employees worldwide, assist their clients with engaging

 a broad consumer audience in 19 countries across multiple online media channels by facilitating

                                                   2
19-10971-smb         Doc 294    Filed 07/02/19 Entered 07/02/19 14:23:25            Main Document
                                             Pg 7 of 28


 the implementation of targeted, data-driven advertising strategies that encompass all of the

 technology    and     intelligence   necessary   to   execute    effective   global   advertisement

 campaigns. Debtors are headquartered in New York, New York, with operations and assets in the

 United States and abroad. As of the Petition Date, Debtors have approximately $172 million of

 funded indebtedness.

                6.       On the Petition Date, each Debtor filed a voluntary petition for relief under

 chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

 Code”). Debtors continue to operate their businesses and manage their properties as debtors in

 possession pursuant to Bankruptcy Code Sections 1107(a) and 1108. On April 17, 2019, the Office

 of the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

 an official committee of unsecured creditors in these chapter 11 cases (the “Committee”).

                7.       On June 11, 2019, the Court entered an order [Dkt. 233] (the “General Bar

 Date Order”), fixing July 17, 2019 as the deadline to file certain proofs of claims for all creditors

 other than governmental units, and September 25, 2019 as the deadline for governmental units to

 file proofs of claim (together, the “General Claims Bar Date”). The General Bar Date Order

 specified that the General Claims Bar Date did not apply to, inter alia, Administrative Claims (as

 defined herein).

                8.       On April 19, 2019, the Debtors filed a motion [Dkt. 78] seeking approval

 of the sale of the Debtors’ DSP and DMP businesses to Zeta Global Holdings Corp. (the “DSP

 Sale”). The Court approved the DSP Sale on April 29, 2019 [Dkt. 143], and the DSP Sale closed

 on May 1, 2019.

                9.       On June 3, 2019, the Debtors filed a motion [Dkt. 210] seeking approval of

 the sale of the Debtors’ AdServer business to Amazon.com, Inc. (the “AdServer Sale”). The Court



                                                   3
19-10971-smb       Doc 294        Filed 07/02/19 Entered 07/02/19 14:23:25             Main Document
                                               Pg 8 of 28


 approved the AdServer Sale on June 20, 2019 [Dkt. 269], and the AdServer Sale closed on June

 21, 2019.

                10.        The Debtors are in the process of marketing and negotiating a sale related

 to the remainder of their assets, including assets related to the Debtors’ Peer39 business, nearly all

 of which is performed by non-debtor affiliates of the Debtors, and will be filing a motion seeking

 approval of such sale in the near term. Accordingly, the Debtors have and are in the process of

 significantly reducing their operational and administrative expenses and submit that now is an

 appropriate time to establish a bar date for Administrative Claims (as defined herein).

                11.        Additional information regarding Debtors’ business, their capital structure,

 and the circumstances leading to these chapter 11 filings is contained in the Declaration of Sascha

 Wittler, Chief Financial Officer, of Sizmek Inc., (I) in Support of Chapter 11 Petitions and

 (II) Pursuant to Local Rule 1007-2 [Dkt. 13] and the Supplemental Declaration of Sascha Wittler,

 Chief Financial Officer of Sizmek Inc., (I) in Support of Chapter 11 Petitions and First Day

 Pleadings, and (II) Pursuant to Local Rule 1007-2, filed on April 9, 2019 [Dkt. 54] (together, the

 “First Day Declaration”).

                                         RELIEF REQUESTED

                12.        By the Motion, the Debtors seek entry of an order:

                      a.    establishing August 30, 2019 as the deadline for each person or entity
                           (including, without limitation, individuals, partnerships, corporations, joint
                           ventures, and trusts, but not governmental units as defined in Section
                           101(27) of the Bankruptcy Code) to file a request for payment in respect of
                           any claim arising under Section 503(b) and 507(a)(2) of the Bankruptcy
                           Code, other than section 503(b)(9) of the Bankruptcy Code (an
                           “Administrative Claim”) between the Petition Date and July 31, 2019,
                           inclusive, against any of the Debtors (the “Administrative Claims Bar
                           Date”)”;

                      b. approving the proposed procedures for filing a request for payment of an
                         Administrative Claim (the “Request for Payment”) and the proposed form
                         for submission of a Request for Payment (the “Request for Payment Form”),
                                                     4
19-10971-smb     Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25           Main Document
                                          Pg 9 of 28


                       substantially in the form attached as Exhibit 1 to the Proposed Order; and

                  c.   approving the proposed procedures for notice of the Administrative Claims
                       Bar Date, including the form of notice (the “Administrative Claims Bar
                       Date Notice”), substantially in the form annexed as Exhibit 2 to the
                       Proposed Order.

                   Proposed Procedures for Filing Requests for Payment

       13.     The Debtors propose the following procedures (the “Procedures”) for filing

 Requests for Payment:

                  a. The Request for Payment shall be sent:

                  if by overnight courier or first class mail to:

                  Sizmek Claims Processing
                  c/o Stretto
                  8269 E. 23rd Avenue
                  Suite 275
                  Denver, CO 80238

                  if filed online with Stretto, at:

                  https://case.stretto.com/sizmek/fileaclaim

                  OR

                  if by hand delivery:

                  United States Bankruptcy Court
                  Southern District of New York
                  One Bowling Green, Room 534
                  New York, NY 10004-1408

                  b. Requests for Payment will be deemed filed only when actually received by
                     the Debtors’ claims and noticing agent (Stretto) or the Clerk of the United
                     States Bankruptcy Court.

                  c. Requests for Payment must (i) be signed; (ii) include supporting
                     documentation (if voluminous, attach a summary) or an explanation as to
                     why documentation is not available; (iii) be in the English language; and
                     (iv) be denominated in United States currency.

                  d. Requests for Payment must specify by name and case number the Debtor

                                                  5
19-10971-smb        Doc 294       Filed 07/02/19 Entered 07/02/19 14:23:25                   Main Document
                                               Pg 10 of 28


                          against which the Administrative Claim is filed. A Request for Payment
                          filed under Case No. 19-10971 that does not identify a Debtor will be
                          deemed as filed only against Sizmek Inc.

                      e. If the holder asserts an Administrative Claim against more than one Debtor
                         or has Administrative Claims against different Debtors, a separate Request
                         for Payment must be filed with respect to each Debtor. To the extent more
                         than one Debtor is listed on the Request for Payment, such Administrative
                         Claim will be treated as if filed only against the first-listed Debtor.

                      f. No Requests for Payment sent by facsimile, telecopy, or electronic mail
                         transmission will be accepted.

         14.      The following persons or entities are not required to file a Request for Payment on

 or before the Administrative Claims Bar Date:

                      a. any holder of an Administrative Claim that heretofore has been allowed by
                         order of the Bankruptcy Court;

                      b. any holder of a claim arising under Section 503(b)(9) of the Bankruptcy
                         Code;2

                      c. any claim for fees or charges required under chapter 123 of title 28 of the
                         United States Code;

                      d. any estate professional retained pursuant to an order of the Bankruptcy
                         Court, including professionals retained under sections 105, 327, 328, 330,
                         or 363 of the Bankruptcy Code;

                      e. the Prepetition Secured Parties (as defined in the First Day Declaration);
                         and

                      f. any holder of an intercompany claim against another Debtor.

         15.      Debtors submit that these proposed Procedures will give Debtors’ creditors ample

 opportunity to prepare and file Requests for Payment.

        CONSEQUENCES FOR FAILURE TO FILE A REQUEST FOR PAYMENT

         16.      Debtors request that any holder of an Administrative Claims that fails to comply


 2
     Pursuant to the General Bar Date Order, claims arising under section 503(b)(9) of the Bankruptcy Code must be
     filed by the General Claims Bar Date. [Dkt. 233 at 3.]


                                                        6
19-10971-smb       Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25             Main Document
                                            Pg 11 of 28


 with the Proposed Order by timely filing a Request for Payment in appropriate form be forever

 barred, estopped and enjoined from asserting such Administrative Claim against the Debtors or

 their respective property, unless otherwise tardily filed if permitted by the Court for cause pursuant

 to Section 503(a) of the Bankruptcy Code.

                               REQUEST FOR PAYMENT FORM

        17.     Debtors have prepared the Request for Payment Form attached as Exhibit 1 to the

 Proposed Order. The Request for Payment Form will allow parties in interest to provide the

 information necessary to file an Administrative Claim.

                NOTICE OF THE ADMINISTRATIVE CLAIMS BAR DATE

        18.     Debtors propose to provide notice of the Administrative Claims Bar Date by

 serving a Notice of the Administrative Bar Date substantially in the form annexed to the Proposed

 Order as Exhibit 2 by first-class mail at least thirty-five (35) days prior to the Administrative

 Claims Bar Date on:

                    a. the United States Trustee;

                    b. counsel to each official committee, including the Committee;

                    c. all persons or entities that have requested notice of the proceedings in the
                       Chapter 11 cases;

                    d. all persons or entities that have filed claims;

                    e. all creditors and other known holders of claims as of the date of this Order,
                       including all persons or entities listed in the Debtors’ Schedules as holding
                       claims;

                    f. all parties to executory contracts and unexpired leases of the Debtors;

                    g. all parties to litigation with the Debtors;

                    h. the Internal Revenue Service for the Southern District of New York, the
                       Securities and Exchange Commission and any other required governmental
                       units applicable to the Debtors’ businesses;

                                                   7
19-10971-smb         Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25              Main Document
                                              Pg 12 of 28



                       i. state attorneys general and state departments of revenue for states in which
                          the Debtors conduct business; and

                       j. such additional persons and entities as deemed appropriate by the Debtors.

                 19.      The Administrative Claims Bar Date Notice notifies parties of, among other

 things, (i) the Administrative Claims Bar Date; (ii) who must file a Request for Payment; (iii) the

 Procedures for filing a Request for Payment; (iv) the consequences of failing to timely file a

 Request for Payment; and (v) where parties can find further information with respect to Debtors’

 chapter 11 cases.

        THE PROPOSED ADMINISTRATIVE CLAIM BAR DATE NOTICE AND
      PROCEDURES ARE REASONABLY CALCULATED TO PROVIDE DUE AND
                           PROPER NOTICE

                 20.      Bankruptcy Rule 2002(a)(7) requires the Debtors to provide at least twenty-

 one (21) days’ notice of the time fixed for filing Proofs of Claim. Bankruptcy Rule 2002(p)(2)

 requires at least thirty (30) days’ notice to creditors with a foreign address. Under the Proposed

 Order, the Debtors will be providing at least 35 days’ notice to all known creditors. Accordingly,

 the Debtors submit that the proposed Administrative Claims Bar Date and Procedures provide

 sufficient time for all parties in interest, including foreign creditors to assert their claims.

                 21.      Further, because the proposed Procedures will provide notice to all known

 parties in interest by mail, the Debtors submit that the proposed Procedures are reasonably

 calculated to provide notice to all parties that may hold an Administrative Claim and wish to assert

 a Request for Payment in these chapter 11 cases.

                 22.      Accordingly, the Debtors submit that no further or other notice of the

 Administrative Claims Bar Date is necessary and that the proposed Procedures provide due and

 proper notice of the Administrative Claims Bar Date.



                                                     8
19-10971-smb       Doc 294        Filed 07/02/19 Entered 07/02/19 14:23:25            Main Document
                                               Pg 13 of 28


                                     RESERVATION OF RIGHTS

                 23.        Debtors reserve all rights and defenses with respect to any Administrative

 Claim, including the right to object to any Request to Payment on any grounds. Further, Debtors

 reserve the right to seek to seek a further order of the Court fixing a date by which holders of

 Administrative Claims not subject to the Administrative Claims Bar Date must file Requests for

 Payment against the Debtor or be forever barred from so doing.

                 24.        Based on the foregoing, the Debtors submit that the relief requested herein

 is necessary and appropriate, is in the best interest of their estates and creditors, and should be

 granted in all respects.

                                                 NOTICE

                 25.        Debtors will provide notice of this Motion to the following parties and/or

 their respective counsel, as applicable: (a) the U.S. Trustee; (b) counsel to the Committee; (c)

 counsel to the Prepetition Secured Parties (as defined in the First Day Declaration); (d) the United

 States Attorney’s Office for the Southern District of New York; (e) the Internal Revenue Service;

 (f) the United States Securities and Exchange Commission; (g) the attorneys general in the states

 where Debtors conduct their business operations; and (h) any party that has requested notice

 pursuant to Bankruptcy Rule 2002. Debtors submit that, in light of the nature of the relief

 requested, no other or further notice need be given.

                                         NO PRIOR REQUEST

                 26.        No previous request for the relief sought herein has been made to this Court

 or any other court.



                               [Remainder of Page Intentionally Left Blank]



                                                     9
19-10971-smb      Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25               Main Document
                                           Pg 14 of 28


                                          CONCLUSION

                 WHEREFORE, Debtors respectfully request that the Court enter the Proposed

 Order, substantially in the form annexed hereto, granting the relief requested in the Motion and

 such other and further relief as may be just and proper.

 Dated: July 2, 2019                   /s/ Steven J. Reisman
 New York, New York                    KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman, Esq.
                                       Jerry L. Hall, Esq. (admitted pro hac vice)
                                       Cindi M. Giglio, Esq.
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       Email:        sreisman@kattenlaw.com
                                                     jerry.hall@kattenlaw.com
                                                     cindi.giglio@kattenlaw.com

                                       -and-

                                       Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5455
                                       Email:      peter.siddiqui@kattenlaw.com

                                       Counsel to Debtors and Debtors-in-Possession




                                                 10
19-10971-smb   Doc 294   Filed 07/02/19 Entered 07/02/19 14:23:25   Main Document
                                      Pg 15 of 28


                                   EXHIBIT A

                                 Proposed Order
19-10971-smb           Doc 294         Filed 07/02/19 Entered 07/02/19 14:23:25                        Main Document
                                                    Pg 16 of 28



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971 (SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

      ORDER (I) ESTABLISHING DEADLINE TO FILE CERTAIN ADMINISTRATIVE
      CLAIMS AND PROCEDURES RELATING THERETO AND (II) APPROVING THE
                    FORM AND MANNER OF NOTICE THEREOF

                     Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, “Debtors”); for an order fixing certain deadlines and establishing

 Procedures for making Requests for Payment for Administrative Claims (as defined below) arising

 between the Petition Date and July 31, 2019, inclusive, and approving the form and manner of

 service hereof; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334; and consideration of the Motion and the relief requested therein being a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409; and due and proper notice of the Motion being adequate and appropriate under the

 particular circumstances and no further notice being necessary; and the Court having found and

 determined that the relief requested is in the best interests of the Debtors, their estates, their

 creditors, and other parties in interest, and that the legal and factual bases set forth in the Motion



 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106); X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, 5th Floor, New York, NY 10016.
 2
       All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.
19-10971-smb          Doc 294       Filed 07/02/19 Entered 07/02/19 14:23:25                   Main Document
                                                 Pg 17 of 28


 establish just cause for the relief granted herein; and upon all of the proceedings had before the

 Court; and any objections to the relief requested herein having been withdrawn or overruled on

 the merits; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

           1.       The Motion is granted to the extent set forth herein.

           2.       Except as otherwise provided herein, all persons and entities, (including, without

 limitation, individuals, partnerships, corporations, joint ventures, and trusts, but not ggovernmental

 units) that file a request for payment (“Request for Payment”) in respect of any claim arising under

 section 503(b) and 507(a)(2) of the Bankruptcy Code, other than section 503(b)(9)3 of the

 Bankruptcy Code (an “Administrative Claim”) between March 29, 2019 (the “Petition Date”) and

 July 31, 2019, inclusive, against any of the Debtors, shall file such Request for Payment as set

 forth in this Order so that it is actually received on or before August 30, 2019 (the “Administrative

 Claims Bar Date”).

           3.       The form of Administrative Claims Bar Date Notice annexed hereto as Exhibit 2

 is approved. Notice of the Administrative Bar Date shall be deemed adequate and sufficient if the

 Administrative Claims Bar Date Notice substantially in the form annexed hereto as Exhibit 2 is

 served by first-class mail at least thirty-five (35) days prior to the Administrative Claims Bar Date

 on:

                        a. the United States Trustee;

                        b. counsel to each official committee, including the Committee;

                        c. all persons or entities that have requested notice of the proceedings in the
                           Chapter 11 cases;


 3
       Pursuant to the General Bar Date Order, claims arising under section 503(b)(9) of the Bankruptcy Code must be
       filed by the General Claims Bar Date. [Dkt. 233 at 3.]


                                                          2
19-10971-smb         Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25           Main Document
                                              Pg 18 of 28


                      d. all persons or entities that have filed claims;

                      e. all creditors and other known holders of claims as of the date of this Order,
                         including all persons or entities listed in the Schedules as holding claims;

                      f. all parties to executory contracts and unexpired leases of the Debtors;

                      g. all parties to litigation with the Debtors;

                      h. the Internal Revenue Service for the Southern District of New York, the
                         Securities and Exchange Commission and any other required governmental
                         units applicable to the Debtors’ businesses;

                      i. state attorneys general and state departments of revenue for states in which
                         the Debtors conduct business; and

                      j. such additional persons and entities as deemed appropriate by the Debtors.

                4.         The Debtors are authorized to include the Request for Payment Form

 substantially in the form annexed hereto as Exhibit 1 with the Administrative Claims Bar Date

 Notice that is mailed to the parties set forth in the preceding paragraph.

                5.         The following Procedures for the filing of a Request for Payment shall

 apply.

                      a. The Request for Payment shall be sent:

                      if by overnight courier or first class mail to:

                     Sizmek Claims Processing
                     c/o Stretto
                     8269 E. 23rd Avenue
                     Suite 275
                     Denver, CO 80238

                      if filed online with Stretto, at:

                      https://case.stretto.com/sizmek/fileaclaim

                      OR

                      if by hand delivery:



                                                      3
19-10971-smb        Doc 294       Filed 07/02/19 Entered 07/02/19 14:23:25                   Main Document
                                               Pg 19 of 28


                      United States Bankruptcy Court
                      Southern District of New York
                      One Bowling Green, Room 534
                      New York, NY 10004-1408

                      b. Requests for Payment will be deemed filed only when actually received by
                         the Debtors’ claims and noticing agent (Stretto) or the Clerk of the United
                         States Bankruptcy Court.

                      c. Requests for Payment must (i) be signed; (ii) include supporting
                         documentation (if voluminous, attach a summary) or an explanation as to
                         why documentation is not available; (iii) be in the English language; and
                         (iv) be denominated in United States currency.

                      d. Requests for Payment must specify by name and case number the Debtor
                         against which the Administrative Claim is filed. A Request for Payment
                         filed under Case No. 19-10971 that does not identify a Debtor will be
                         deemed as filed only against Sizmek Inc.

                      e. If the holder asserts an Administrative Claim against more than one Debtor
                         or has Administrative Claims against different Debtors, a separate Request
                         for Payment must be filed with respect to each Debtor. To the extent more
                         than one Debtor is listed on the Request for Payment, such Administrative
                         Claim will be treated as if filed only against the first-listed Debtor.

                      f. No Requests for Payment sent by facsimile, telecopy, or electronic mail
                         transmission will be accepted.

         6.       The following persons or entities are not required to file a Request for Payment on

 or before the Administrative Claims Bar Date:

                      a. any holder of an Administrative Claim that heretofore has been allowed by
                         order of the Bankruptcy Court;

                      b. any holder of a claim arising under section 503(b)(9) of the Bankruptcy
                         Code;4

                      c. any claim for fees or charges required under chapter 123 of title 28 of the
                         United States Code;

                      d. any estate professional retained pursuant to an order of the Bankruptcy
                         Court, including professionals retained under Sections 105, 327, 328, 330,

 4
     Pursuant to the General Bar Date Order, claims arising under section 503(b)(9) of the Bankruptcy Code must be
     filed by the General Claims Bar Date


                                                        4
19-10971-smb        Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25              Main Document
                                             Pg 20 of 28


                         or 363 of the Bankruptcy Code;

                     e. the Prepetition Secured Parties (as defined in the First Day Declaration);
                        and

                     f. any holder of an intercompany claim against another Debtor.

        7.        All holders of Administrative Claims that fail to comply with this Order by timely

 filing a Request for Payment in appropriate form shall be forever barred, estopped and enjoined

 from asserting such Administrative Claim against the Debtors or their respective property, unless

 otherwise tardily filed if permitted by the Court for cause pursuant to Section 503(a) of the

 Bankruptcy Code.

        8.        The Debtors and Stretto are authorized and empowered to take such steps and

 perform such acts as may be necessary to implement and effectuate the terms of this Order.

        9.        The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        10.       Entry of this Order is without prejudice to the right of the Debtors to seek a further

 order of the Court fixing a date by which holders of claims or interests not subject to the

 Administrative Claims Bar Date established herein must file Requests for Payment or be barred

 from doing so.

        11.       The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.



  Dated: __________, 2019
  New York, New York                              THE HONORABLE STUART M. BERNSTEIN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                    5
19-10971-smb   Doc 294   Filed 07/02/19 Entered 07/02/19 14:23:25     Main Document
                                      Pg 21 of 28


                                    EXHIBIT 1

                Form of Request for Payment of Administrative Claim
19-10971-smb           Doc 294         Filed 07/02/19 Entered 07/02/19 14:23:25                        Main Document
                                                    Pg 22 of 28



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971 (SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )


                     REQUEST FOR PAYMENT OF ADMINISTRATIVE CLAIM

       1. Name of Claimant:

       2. Name of Debtor(s)claim asserted against:

       3. Nature and description of the claim (you may attach a separate summary):

       4. Date(s) claim arose:

       5. Amount of claim:

       6. Documentation supporting the claim must be attached hereto. Documentation should
          include both evidence of the nature of the administrative expense claim asserted as well as
          evidence of the date or dates on which the administrative expense claim arose.

     Date: ________________________                            Signature:_____________________________
                                                               Name:________________________________
                                                               Address:_______________________________
                                                               ______________________________________
                                                               ______________________________________
                                                               Telephone Number:




 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106); X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb   Doc 294   Filed 07/02/19 Entered 07/02/19 14:23:25   Main Document
                                      Pg 23 of 28


                                   EXHIBIT 2

                   Form of Administrative Claims Bar Date Notice
19-10971-smb           Doc 294         Filed 07/02/19 Entered 07/02/19 14:23:25                        Main Document
                                                    Pg 24 of 28


 Steven J. Reisman, Esq.                                           Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)                       KATTEN MUCHIN ROSENMAN LLP
 Cindi M. Giglio, Esq.                                             525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                        Chicago, IL 60661
 575 Madison Avenue                                                Telephone:      (312) 902-5455
 New York, NY 10022                                                Facsimile:      (312) 902-1061
 Telephone:       (212) 940-8800                                   peter.siddiqui@kattenlaw.com
 Facsimile:       (212) 940-8876
 sreisman@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971 (SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

                   NOTICE OF DEADLINE REQUIRING FILING OF
          CERTAIN ADMINISTRATIVE CLAIMS ON OR BEFORE AUGUST 30, 2019

 TO ALL PERSONS AND ENTITIES WITH ADMINISTRATIVE CLAIMS AGAINST
 ANY OF THE DEBTOR ENTITIES LISTED BELOW:

          The United States Bankruptcy Court for the Southern District of New York has entered
 an order (the “Order”) establishing August 30, 2019 (the “Administrative Claims Bar Date”) as
 the last date for each person or entity (including individuals, partnerships, corporations, joint
 ventures, and trusts, but not governmental units) to file a request for payment (a “Request for
 Payment”) for each Administrative Claim (as defined below) against any of the Debtors below
 (the “Debtors”):




 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106); X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb      Doc 294      Filed 07/02/19 Entered 07/02/19 14:23:25             Main Document
                                            Pg 25 of 28


                  Debtor                              Case Number
                  Sizmek Inc.                         19-10971
                  Point Roll, Inc.                    19-10972
                  Sizmek DSP, Inc.                    19-10973
                  Sizmek Technologies, Inc.           19-10974
                  Wireless Artist LLC                 19-10975
                  WirelessDeveloper, Inc.             19-10976
                  X Plus One Solutions, Inc.          19-10977
                  X Plus Two Solutions, LLC           19-10978


        The Administrative Claims Bar Date and the Procedures set forth below for filing
 Requests for Payment apply to all Administrative Claims against the Debtors that arose only
 between March 29, 2019 (the “Petition Date”) and July 31, 2019, inclusive, except for those
 holders of claims listed in Section 4 below that are specifically excluded from the Administrative
 Claims Bar Date filing requirement.

        1. WHO MUST FILE A REQUEST FOR PAYMENT

       You MUST file a Request for Payment if you have an Administrative Claim and it is not
 among the types of claims described in section 4 below.

         Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word
 “claim” means: (a) a right to payment, whether or not such right is reduced to judgment,
 liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
 equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance
 if such breach gives rise to a right to payment, whether or not such right to an equitable remedy
 is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or
 unsecured.

        An “Administrative Claim” constitutes a claim arising under Sections 503(b) and/or
 507(a)(2) of the Bankruptcy Code only between the Petition Date (March 29, 2019) through July
 31, 2019, inclusive, including the actual and necessary costs and expenses incurred of preserving
 the Debtors’ estates and operating the business of the Debtors.

        2. WHAT TO FILE

        A Request for Payment must be signed by the claimant or, if the claimant is not an
 individual, by an authorized agent of the claimant. It must be written in English and be
 denominated in United States currency. You should attach to your completed Request for
 Payment any documents on which the claim is based (if voluminous, attach a summary) or an
 explanation as to why the documents are not available.

        Your Request for Payment form must not contain complete social security numbers or
 taxpayer identification numbers (only the last four digits), a complete birth date (only the year),


                                                  2
19-10971-smb          Doc 294        Filed 07/02/19 Entered 07/02/19 14:23:25                    Main Document
                                                  Pg 26 of 28


 the name of a minor (only the minor’s initials) or a financial account number (only the last four
 digits of such financial account).
         Any holder of an Administrative Claim against more than one Debtor must file a separate
 Request for Payment with respect to each such Debtor and all holders of claims must identify on
 their Request for Payment the specific Debtor against which their claim is asserted and the case
 number of that Debtor’s bankruptcy case. A list of the names of the Debtors and their case
 numbers is set forth above.

           3. WHEN AND WHERE TO FILE

        Except as provided for herein, a Request for Payment must be filed so as to be actually
 received on or before August 30, 2019 at either of the following addresses:


     Delivery by overnight                Online filing with Stretto:           Hand delivery only:
     courier or first class mail:
     Sizmek Claims Processing                                                   United States Bankruptcy Court
                                          https://case.stretto.com/sizme
     c/o Stretto                                                                Southern District of New York
                                          k/fileaclaim
     8269 E. 23rd Avenue                                                        One Bowling Green, Room 534
     Suite 275                                                                  New York, NY 10004-1408
     Denver, CO 80238

         A Request for Payment will be deemed filed only when actually received at the
 addresses listed above. A Request for Payment may not be delivered by facsimile, telecopy or
 electronic mail transmission.

           4. WHO NEED NOT FILE A REQUEST FOR PAYMENT

        You do not need to file a Request for Payment on or prior to the Administrative Claims
 Bar Date if you are:

                        a. any holder of an Administrative Claim that heretofore has been allowed by
                           order of the Bankruptcy Court;

                        b. any holder of a claim arising under section 503(b)(9) of the Bankruptcy
                           Code;2

                        c. any claim for fees or charges required under chapter 123 of title 28 of the
                           United States Code;

                        d. any estate professional retained pursuant to an order of the Bankruptcy
                           Court, including professionals retained under sections 105, 327, 328, 330,
                           or 363 of the Bankruptcy Code;
 2
       Pursuant to the General Bar Date Order (as defined in the Order), claims arising under section 503(b)(9) of the
       Bankruptcy Code must be filed by the General Claims Bar Date (as defined in the Order).


                                                           3
19-10971-smb      Doc 294      Filed 07/02/19 Entered 07/02/19 14:23:25            Main Document
                                            Pg 27 of 28



                    e. the Prepetition Secured Parties (as defined in the Order); and

                    f. any holder of an intercompany claim against another Debtor.

         This Notice is being sent to many persons and entities that have had some relationship
 with or have done business with the Debtors but may not have an unpaid claim against the
 Debtors. The fact that you have received this Notice does not mean that you have a claim or that
 the Debtors or the Bankruptcy Court believe that you have a claim against the Debtors.

      5. CONSEQUENCES OF FAILURE TO FILE A REQUEST FOR PAYMENT BY
 THE ADMINISTRATIVE CLAIMS BAR DATE

      ANY HOLDER OF AN ADMINISTRATIVE CLAIM THAT IS NOT EXEMPTED
 FROM THE REQUIREMENTS OF THE ORDER, AS SET FORTH IN SECTION 4 ABOVE,
 AND THAT FAILS TO TIMELY FILE A REQUEST FOR PAYMENT IN THE
 APPROPRIATE FORM SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO
 SUCH ADMINISTRATIVE CLAIM IN THESE CASES AND SHALL NOT PARTICIPATE
 IN ANY DISTRIBUTION IN THE DEBTORS’ CASES ON ACCOUNT OF SUCH
 ADMINISTRATIVE CLAIM.

        6. RESERVATION OF RIGHTS

        The Debtors reserve the right to dispute or to assert offsets or defenses against, any
 Administrative Claim as to nature, amount, liability, priority, classification or otherwise. Nothing
 contained in this Notice shall preclude the Debtors from objecting to any claim on any grounds.

                           [Remainder of Page Intentionally Left Blank]




                                                  4
19-10971-smb    Doc 294     Filed 07/02/19 Entered 07/02/19 14:23:25             Main Document
                                         Pg 28 of 28



        A holder of a possible Administrative Claim against the Debtors should consult an
 attorney regarding any matters not covered by this notice, such as whether the holder
 should file a Request for Payment.


                                   BY ORDER OF THE COURT

 Dated: [     ], 2019              /s/
 New York, New York                KATTEN MUCHIN ROSENMAN LLP
                                   Steven J. Reisman, Esq.
                                   Jerry L. Hall, Esq. (admitted pro hac vice)
                                   Cindi M. Giglio, Esq.
                                   575 Madison Avenue
                                   New York, NY 10022
                                   Telephone: (212) 940-8800
                                   Facsimile: (212) 940-8876
                                   Email:      sreisman@kattenlaw.com
                                                jerry.hall@kattenlaw.com
                                                cindi.giglio@kattenlaw.com

                                   -and-

                                   Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                   KATTEN MUCHIN ROSENMAN LLP
                                   525 W. Monroe Street
                                   Chicago, IL 60661
                                   Telephone: (312) 902-5455
                                   Email:      peter.siddiqui@kattenlaw.com

                                   Counsel to Debtors and Debtors-in-Possession




                                             5
